EXHIBIT 23.1 ZUBRA INC. CONSENT OF INDEPENDENT REGISTRERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Prospectus constituting a part of this Registration Statement on Form S-1 (Amendment 1)of our reportdated February 27,2014 relating to the financial statements of ZUBRA INC. (A Development Stage Company), which is contained in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Ziv Haft Tel Aviv, Israel March 25, 2014 Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm
